DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 11/15/2021 via RCE. The claim amendments are entered. Presently, claims 1-24 remain pending. Claims 1, 9, and 17 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has responded to arguments directed towards Hoffman not teaching “converting signature data regarding an object into an array of binary numbers” and “a subset of the input neurons are activated based on the array of binary numbers” in regards to claims 1, 9, and 17 below.

Applicant argues: (i)The cited prior art fails to teach the claimed element of "converting signature data regarding an object into an array of binary numbers"…However, Hofmann continues by specifying that neurons are fired to form an activation spike, which is summed to form an activation value that is to be stored (see Hofmann, Col 3). The summed activation value is not a binary signal. Further, in no event can such a process as described in Hofmann be considered as "converting signature data regarding an object into an array of binary numbers"… (ii) Further, the claims now also require that "a subset of the input neurons are activated based on the array of binary numbers." Nowhere in the cited prior art does it teach that a subset of the input neurons are activated based on the array of binary numbers. 

Examiner response: Examiner respectfully disagrees. Hoffman discloses an array of binary numbers representing activations in a layer of receiving neurons (Col. 7 lines 51-62; All incoming spikes that arrive at a receiving neuron at each time step are integrated and result at an activation value, a, which equals the number of incoming spikes at the specific time step, as follows: 
    PNG
    media_image1.png
    66
    444
    media_image1.png
    Greyscale
 where S.sub.i is either 1 or 0 depending on the activity of the transmitting neuron i, and .DELTA.t is the connection delay.). Hoffman states that             
                
                    
                        S
                    
                    
                        i
                    
                
            
         represents the activity of the transmitting neuron which is used to activate the receiving neuron. In addition, the equation shows a summation function so there are multiple             
                
                    
                        S
                    
                    
                        i
                    
                
            
         with a value that is either 1 or 0 (i.e. an array of binary numbers). Therefore, Hoffman discloses an array of binary numbers representing the activations in a layer of input neurons. Applicant further argues that Hoffman does not disclose converting signature data regarding an object into an array of binary numbers, however, Hoffman discloses receiving input data as a string of characters where each neuron is assigned to a character that fires to receiving neurons when activated. The input data is converted into binary numbers as shown above to activate the firing of neurons (col. 2, lines 62- col. 3 line 5).
	Applicant also argues “a subset of the input neurons are activated based on the array of binary numbers.” However, as explained above, the binary numbers are used to activate the input neurons. Furthermore, Fig. 8 of Hoffman shows that no all input neurons are activated, therefore the neurons that are activated are a subset. Arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, 16, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US-8818923-B1) in view of ANDO (US-20190378304-A1) and Srinivasa (US-20200218959-A1).
Regarding Claim 1,
Hoffman et al. (US 8818923 B1) teaches a system for object identification using sparse associative memory, the system comprising:  
5one or more processors and a memory, the memory being a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions, the one or more processors perform operations of: 
converting signature data regarding an object (Col. 2 line 62 – Col. 3 line 5 string of characters (i.e. signature data) propagated through neural network by converting values.) into an array of binary numbers representing activations in a layer of Col. 7 lines 51-62; All incoming spikes that arrive at a receiving neuron at each time step are integrated and result at an activation value, a, which equals the number of incoming spikes at the specific time step, as follows: 
    PNG
    media_image1.png
    66
    444
    media_image1.png
    Greyscale
 where S.sub.i is either 1 or 0 depending on the activity of the transmitting neuron i, and .DELTA.t is the connection delay. The equation shows a summation function so there are multiple                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     with a value that is either 1 or 0 (i.e. an array of binary numbers); 
activating a subset of the input neurons based on the array of binary numbers (fig. 8; Col. 7 lines 51-62;);
connecting the subset of input neurons to hidden neurons (Fig. 11; Col. 10 lines 25-33; In each computation cycle, an input neuron projects to all output neurons to which it is connected. For each connection, the delay in the connectivity array needs to be identified. Using this delay, the system shifts to the corresponding entry in the activation matrix and increments this entry by 1. For the "*" wildcard, the intermediate neurons are part of the activation matrix. If an intermediate neuron fires, it activates the row in the activation matrix that corresponds to the receiving neuron);
15identifying an activation pattern of the input neurons upon stabilization of the input neurons in the layer of input neurons (Col. 9 lines 42-44; In both cases, the receiving neuron is activated over several time steps. Thus, this neuron remains in an excited state; i.e., only the remaining pattern is required to activate the neuron.), the activation pattern being a completely restored pattern (Col. 3 lines 1-10; Thereafter, the neuron assigned to the single character is activated such that when active, the neuron fires to all connecting output neurons to form a neuron spike. Each neuron spike from the assigned neuron to a connecting output neuron has a delay, where each output neuron that receives a neuron spike sums its receiving neuron spikes to form an activation value. The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); 
identifying the object (Col. 7 lines 9-20) by comparing the completely restored pattern against stored patterns in a relational database (Col. 2 lines 54-61; And Col. 3 lines 5-10; The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); and  
Hoffman et al. does not explicitly disclose 
probabilistically connecting the subset of input neurons to hidden neurons;
forming recurrent connections from hidden neurons back onto the input neurons;  
20controlling a device based on the identification of the object.
However, Ando (US 20190378304 A1) teaches
forming recurrent connections from hidden neurons back onto the input neurons (para [0121] Also, for example, the neural networks (7, 8) may also be recurrent neural networks with connections that recur from the output side to the input side, e.g. from the intermediate layer 72 to the input layer 71.);  
20controlling a device based on the identification of the object (para [0105] Information representing physical characteristics of a subject 6 that is present around the front of the vehicle can be used to determine whether or not any object is present that may rush out of the surroundings to the front of the vehicle. The image processing apparatus 1 can control autonomous driving of the vehicle based on the determination results.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network of Hoffman with the recurrent neural network implementation of Ando.
Doing so would allow for learning capabilities such as classification, clustering, and feature extraction.  Increased accuracy can be achieved at recognizing subjects in the same category allowing for robust learning. (para [0016] Then, by performing learning, which is typified by classification, clustering, feature value extraction, or the like, using the captured images acquired, the accuracy of recognizing other subjects pertaining to the same category as the aforementioned subject can be increased, i.e. a robust learning device can be constructed.).
While Hoffman discloses connecting a subset of input neurons to hidden neurons, Hoffman does not explicitly disclose the connection in a probabilistic manner.
	However, Srinivasa (US 20200218959 A1) teaches
	probabilistically connecting the subset of input neurons to hidden neurons (para [0061] Neurons (or "nodes") of the network may have a connection probability of 10%, in one illustrative example. A spiking output produced by the reservoir may then be projected to one or more output readout neurons.);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the probabilistic connections of Srinivasa.
	Doing so would allow for providing an economical way of communicating information in the neural network. In turn, this allows for orders of magnitude of improvement in power efficiency (para [0003]).
Regarding Claim 2,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 1. Ando further teaches wherein controlling the device includes causing the device to perform a physical action based on the identification of the object (para [0105] Information representing physical characteristics of a subject 6 that is present around the front of the vehicle can be used to determine whether or not any object is present that may rush out of the surroundings to the front of the vehicle. The image processing apparatus 1 can control autonomous driving of the vehicle based on the determination results.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network of Hoffman with the recurrent neural network implementation of Ando.
Doing so would allow for learning capabilities such as classification, clustering, and feature extraction.  Increased accuracy can be achieved at recognizing subjects in the same category allowing for robust learning. (para [0016] Then, by performing learning, which is typified by classification, clustering, feature value extraction, or the like, using the captured images acquired, the accuracy of recognizing other subjects pertaining to the same category as the aforementioned subject can be increased, i.e. a robust learning device can be constructed.).
Regarding Claim 8,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 1. Ando further teaches wherein the signature data includes sensor recordings of the object from one or more sensors (para [0046] As shown in FIG. 1, the image processing system 100 includes an optical sensor 3 for capturing images of subjects 6, and an image processing apparatus 1 for specifying attributes of the subjects using the captured images obtained by the optical sensor 3.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network of Hoffman with the recurrent neural network implementation of Ando.
Doing so would allow for learning capabilities such as classification, clustering, and feature extraction.  Increased accuracy can be achieved at recognizing subjects in the same category allowing for robust learning. (para [0016] Then, by performing learning, which is typified by classification, clustering, feature value extraction, or the like, using the captured images acquired, the accuracy of recognizing other subjects pertaining to the same category as the aforementioned subject can be increased, i.e. a robust learning device can be constructed.).
Regarding Claim 9,

a non-transitory computer-readable medium having executable instructions encoded thereon, such that upon execution of the instructions by one or more processors, the one or more processors perform operations of: 
converting signature data regarding an object (Col. 2 line 62 – Col. 3 line 5 string of characters (i.e. signature data) propagated through neural network by converting values.) into an array of binary numbers representing activations in a layer of input neurons (Col. 7 lines 51-62; All incoming spikes that arrive at a receiving neuron at each time step are integrated and result at an activation value, a, which equals the number of incoming spikes at the specific time step, as follows: 
    PNG
    media_image1.png
    66
    444
    media_image1.png
    Greyscale
 where S.sub.i is either 1 or 0 depending on the activity of the transmitting neuron i, and .DELTA.t is the connection delay. The equation shows a summation function so there are multiple                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     with a value that is either 1 or 0 (i.e. an array of binary numbers); 
activating a subset of the input neurons based on the array of binary numbers (fig. 8; Col. 7 lines 51-62;);
connecting the subset of input neurons to hidden neurons (Fig. 11; Col. 10 lines 25-33; In each computation cycle, an input neuron projects to all output neurons to which it is connected. For each connection, the delay in the connectivity array needs to be identified. Using this delay, the system shifts to the corresponding entry in the activation matrix and increments this entry by 1. For the "*" wildcard, the intermediate neurons are part of the activation matrix. If an intermediate neuron fires, it activates the row in the activation matrix that corresponds to the receiving neuron);
identifying an activation pattern of the input neurons upon stabilization of the input neurons in the layer of input neurons (Col. 9 lines 42-44; In both cases, the receiving neuron is activated over several time steps. Thus, this neuron remains in an excited state; i.e., only the remaining pattern is required to activate the neuron.), the activation pattern being a completely restored pattern (Col. 3 lines 1-10; Thereafter, the neuron assigned to the single character is activated such that when active, the neuron fires to all connecting output neurons to form a neuron spike. Each neuron spike from the assigned neuron to a connecting output neuron has a delay, where each output neuron that receives a neuron spike sums its receiving neuron spikes to form an activation value. The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); 
identifying the object (Col. 7 lines 9-20) by comparing the completely restored pattern against 30stored patterns in a relational database (Col. 2 lines 54-61; And Col. 3 lines 5-10; The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); and 

probabilistically connecting the subset of input neurons to hidden neurons;
forming recurrent connections from hidden neurons back onto the 25input neurons; 
controlling a device based on the identification of the object.
However, Ando teaches
forming recurrent connections from hidden neurons back onto the 25input neurons (para [0121] Also, for example, the neural networks (7, 8) may also be recurrent neural networks with connections that recur from the output side to the input side, e.g. from the intermediate layer 72 to the input layer 71.); 
controlling a device based on the identification of the object (para [0105] Information representing physical characteristics of a subject 6 that is present around the front of the vehicle can be used to determine whether or not any object is present that may rush out of the surroundings to the front of the vehicle. The image processing apparatus 1 can control autonomous driving of the vehicle based on the determination results.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network of Hoffman with the recurrent neural network implementation of Ando.
Doing so would allow for learning capabilities such as classification, clustering, and feature extraction.  Increased accuracy can be achieved at recognizing subjects in the same category allowing for robust learning. (para [0016] Then, by performing learning, which is typified by classification, clustering, feature value extraction, or the like, using the captured images acquired, the accuracy of recognizing other subjects pertaining to the same category as the aforementioned subject can be increased, i.e. a robust learning device can be constructed.).
While Hoffman discloses connecting a subset of input neurons to hidden neurons, Hoffman does not explicitly disclose the connection in a probabilistic manner.
	However, Srinivasa (US 20200218959 A1) teaches
	probabilistically connecting the subset of input neurons to hidden neurons (para [0061] Neurons (or "nodes") of the network may have a connection probability of 10%, in one illustrative example. A spiking output produced by the reservoir may then be projected to one or more output readout neurons.);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the probabilistic connections of Srinivasa.
	Doing so would allow for providing an economical way of communicating information in the neural network. In turn, this allows for orders of magnitude of improvement in power efficiency (para [0003]).
Regarding Claim 10,
Claim 10 is the computer program product corresponding to the system of claim 1. Claim 10 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 16,
Claim 16 is the computer program product corresponding to the system of claim 1. Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.
Regarding Claim 17,

causing one or more processers to execute instructions encoded on a non-transitory computer-readable medium, such that upon execution, the one or more 30processors perform operations of: 
converting signature data regarding an object (Col. 2 line 62 – Col. 3 line 5 string of characters (i.e. signature data) propagated through neural network by converting values.) into an array of binary numbers representing activations in a layer of input neurons (Col. 7 lines 51-62; All incoming spikes that arrive at a receiving neuron at each time step are integrated and result at an activation value, a, which equals the number of incoming spikes at the specific time step, as follows: 
    PNG
    media_image1.png
    66
    444
    media_image1.png
    Greyscale
 where S.sub.i is either 1 or 0 depending on the activity of the transmitting neuron i, and .DELTA.t is the connection delay. The equation shows a summation function so there are multiple                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                        
                     with a value that is either 1 or 0 (i.e. an array of binary numbers); 
activating a subset of the input neurons based on the array of binary numbers (fig. 8; Col. 7 lines 51-62;);
connecting the subset of input neurons to hidden neurons (Fig. 11; Col. 10 lines 25-33; In each computation cycle, an input neuron projects to all output neurons to which it is connected. For each connection, the delay in the connectivity array needs to be identified. Using this delay, the system shifts to the corresponding entry in the activation matrix and increments this entry by 1. For the "*" wildcard, the intermediate neurons are part of the activation matrix. If an intermediate neuron fires, it activates the row in the activation matrix that corresponds to the receiving neuron);
5identifying an activation pattern of the input neurons upon stabilization of the input neurons in the layer of input neurons (Col. 9 lines 42-44; In both cases, the receiving neuron is activated over several time steps. Thus, this neuron remains in an excited state; i.e., only the remaining pattern is required to activate the neuron.), the activation pattern being a completely restored pattern (Col. 3 lines 1-10; Thereafter, the neuron assigned to the single character is activated such that when active, the neuron fires to all connecting output neurons to form a neuron spike. Each neuron spike from the assigned neuron to a connecting output neuron has a delay, where each output neuron that receives a neuron spike sums its receiving neuron spikes to form an activation value. The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); 
identifying the object (Col. 7 lines 9-20) by comparing the completely restored pattern against stored patterns in a relational database (Col. 2 lines 54-61; And Col. 3 lines 5-10; The activation value is compared against the number of connections for a stored pattern to generate a similarity match, such that if the similarity match exceeds a predetermined threshold, the string of characters in the input data stream is identified as the stored pattern.); and  

probabilistically connecting the subset of input neurons to hidden neurons;
forming recurrent connections from hidden neurons back onto the input neurons;  
10controlling a device based on the identification of the object.
However, Ando teaches
forming recurrent connections from hidden neurons back onto the input neurons (para [0121] Also, for example, the neural networks (7, 8) may also be recurrent neural networks with connections that recur from the output side to the input side, e.g. from the intermediate layer 72 to the input layer 71.);  
10controlling a device based on the identification of the object (para [0105] Information representing physical characteristics of a subject 6 that is present around the front of the vehicle can be used to determine whether or not any object is present that may rush out of the surroundings to the front of the vehicle. The image processing apparatus 1 can control autonomous driving of the vehicle based on the determination results.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the neural network of Hoffman with the recurrent neural network implementation of Ando.
Doing so would allow for learning capabilities such as classification, clustering, and feature extraction.  Increased accuracy can be achieved at recognizing subjects in the same category allowing for robust learning. (para [0016] Then, by performing learning, which is typified by classification, clustering, feature value extraction, or the like, using the captured images acquired, the accuracy of recognizing other subjects pertaining to the same category as the aforementioned subject can be increased, i.e. a robust learning device can be constructed.).
While Hoffman discloses connecting a subset of input neurons to hidden neurons, Hoffman does not explicitly disclose the connection in a probabilistic manner.
	However, Srinivasa (US 20200218959 A1) teaches
	probabilistically connecting the subset of input neurons to hidden neurons (para [0061] Neurons (or "nodes") of the network may have a connection probability of 10%, in one illustrative example. A spiking output produced by the reservoir may then be projected to one or more output readout neurons.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network of Hoffman with the probabilistic connections of Srinivasa.
	Doing so would allow for providing an economical way of communicating information in the neural network. In turn, this allows for orders of magnitude of improvement in power efficiency (para [0003]).
Regarding Claim 18,
Claim 18 is the method corresponding to the System of claim 1. Claim 18 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 24,
Claim 24 is the method corresponding to the System of claim 1. Claim 24 is substantially similar to claim 8 and is rejected on the same grounds.

Claim 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman/ANDO/Srinivasa, as applied above, and further in view of Streebin et al. (US-20170154302-A1) and HEUSCH et al. (US-20160110630-A1).
Regarding Claim 3,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 2.
Hoffman, Ando, and Srinivasa do not explicitly disclose
wherein the physical action includes causing a machine to print an object label on the object.
However, Streebin et al. (US 20170154302 A1) teaches
wherein the physical action includes causing a machine to print an object label on the object. (para [0022] a label printer system (e.g., controlling the label printer system to automatically print a shipping label generated by the label printer system or the shipping automation system, etc.), a delivery vehicle (e.g., automatically delivering an object with the delivery vehicle in response to determining an appropriate service level for shipping the object, etc.) Using a CNN para [0062] In another specific example, Block S252 can include applying a neural network model (e.g., a convolutional neural network model), where classifying a physical object can include inputting an image dataset (e.g., pixel values) and object characteristics (e.g., dimensions characteristics, weight characteristics) into the neural input layer of the neural network model. Object classification models are preferably updated (e.g., subsequent to determining a service level for an object) with object characteristics (e.g., derived based on ODM and OWM data, etc.)).

Doing so would allow for object classification and determining object characteristics for objects. Refining and executing a dimensions model helps accurately determining object dimensions (para [0021]).
HEUSCH et al. (US 20160110630 A1) teaches 
wherein the physical action includes causing a machine to print an object label on the object (para [0090] FIG. 10 shows an application environment according to an embodiment of the present invention. Specifically, unmarked objects 10 move along a line 20 for being marked by a printer 111. The marked objects 10' accordingly feature a mark in the exemplary form of a two-dimensional bar code.);
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the CNN of Hoffman, Ando, and Srinivasa with the method of classifying objects of HEUSCH et al.
Doing so would allow for handling multiple classes without loss of accuracy. This give the machine learning model the ability to make more classifications allowing for more specific and accurate results (para [0065] Secondly, it may perform well when handling a larger number of classes, since this approach does not rely on the voting strategy, which is likely to become less precise as the number of classes increases.).
Regarding Claim 11,

Regarding Claim 19,
Claim 19 is the method corresponding to the System of claim 1. Claim 19 is substantially similar to claim 3 and is rejected on the same grounds.

Claim 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman/ANDO/Srinivasa, as applied above, and further in view of and Greenburg (US-20190171911-A1).
Regarding Claim 4,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 2. 
Hoffman and Ando do not explicitly disclose
wherein the physical action includes causing a 30machine to move the object into a bin.
However, Greenburg (US 20190171911 A1) teaches
wherein the physical action includes causing a 30machine to move the object into a bin (para [0034] For example, object identification model 170 may include one or more convolutional neural networks and/or other machine learning models that have been trained, for instance, with a plurality of labeled vision frames that capture various types of trash bins. And para [0082] At block 714, the system may operate the robot to perform one or more tasks that relate to the instance of the object of interest (e.g., placing trash in a located trash bin, putting toys in a located toy chest, moving located furniture to new location, repositioning the object of interest, etc.).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of training a CNN of Ando with the method of training a CNN of Greenburg.
Doing so would allow for supervised training. This gives the user the ability to compare the output of the CNN to the expected output and update the CNN based on the comparison to improve its accuracy (para [0013] The training output may then be compared to the annotations to train the machine learning model. For example, in implementations in which the machine learning model is a convolutional neural network, differences (or "error") between the output of the convolutional neural network and the annotations may be determined and used to train the convolutional neural network, e.g., using techniques such as back propagation and stochastic/batch gradient descent).
Regarding Claim 12,
Claim 12 is the computer program product corresponding to the system of claim 1. Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the method corresponding to the System of claim 1. Claim 20 is substantially similar to claim 4 and is rejected on the same grounds.

Claims 5, 6, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman/ANDO/Srinivasa, as applied above, and further in view of and Nishio (US-5541590-A).
Regarding Claim 5,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 1.
	Hoffman further teaches further comprising an operation of iteratively activating input neurons and hidden neurons until stabilization of the input neurons occurs (Col. 9 lines 42-44; In both cases, the receiving neuron is activated over several time steps. Thus, this neuron remains in an excited state; i.e., only the remaining pattern is required to activate the neuron.)
Hoffman, Ando, and Srinivasa do not explicitly disclose
further comprising an operation of iteratively activating input neurons and hidden neurons until stabilization of the input neurons occurs.
	However, Nishio (US 5541590 A) teaches
further comprising an operation of iteratively activating input neurons and hidden neurons until stabilization of the input neurons occurs (Col. 5 lines 44-55; In FIG. 2, xi represents an output of an i-th processing element in an (s-1)-th layer and wi represents a connection strength or the weight from the (s-1)-th layer to the s-th layer. The output f(X) represents energy condition of each processing element. Though the neural networks come in a variety of forms, they can be generally classified into feedforward and recurrent classes. In the latter, the output of each processing element is fed back to other processing elements via weights. As described above, the network has an energy or an energy function that will be minimum finally. In other words, the network is considered to have converged and stabilized when outputs no longer change on successive iteration.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the neural network of Hoffman/Ando/Srinivasa with the method of training of Nishio.
Doing so would allow determining the amount of error from the neural network output using a sigmoid function. This would help minimize the error by improving the convergence efficiency (Col. 6 lines 40-60;). 
Regarding Claim 6,
Hoffman, Ando, Srinivasa, and Nishio teach the system as set forth in Claim 5. Hoffman further teaches wherein stabilization of the input neurons occurs when activations remain unchanged between two consecutive time steps or a predetermined number of iterations is performed (Col. 9 lines 42-44; In both cases, the receiving neuron is activated over several time steps. Thus, this neuron remains in an excited state; i.e., only the remaining pattern is required to activate the neuron.). Nishio further teaches wherein stabilization of the input neurons occurs when activations remain unchanged between two consecutive time steps or a predetermined number of iterations is performed (Col. 5 line 54-56; In other words, the network is considered to have converged and stabilized when outputs no longer change on successive iteration.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the neural network of Hoffman/Ando/Srinivasa with the method of training of Nishio.
Col. 6 lines 40-60;). 
Regarding Claim 13,
Claim 13 is the computer program product corresponding to the system of claim 1. Claim 13 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 14,
Claim 14 is the computer program product corresponding to the system of claim 1. Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 21,
Claim 21 is the method corresponding to the System of claim 1. Claim 21 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 22,
Claim 22 is the method corresponding to the System of claim 1. Claim 22 is substantially similar to claim 6 and is rejected on the same grounds.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman/ANDO/Srinivasa, as applied above, and further in view of and Weng (US-20080005048-A1).
Regarding Claim 7,
Hoffman, Ando, and Srinivasa teach the system as set forth in Claim 1. 
Hoffman, Ando, and Srinivasa do not explicitly disclose
wherein the recurrent connections include 10inhibitory connections.
However, Weng (US 20080005048 A1) teaches
para [0039] In FIG. 1, the network is shown a recurrent network. The output from each layer is not only used as input for the next layer, but is also feedback into other neurons in the same layer through lateral inhibition (dashed lines in the figure). For each neuron i, at layer l, there are three types of weights: 1) bottom-up (excitatory) weight vector w.sub.b that links input lines from the previous layer l-1 to this neuron; 2) lateral (inhibitory) weight w.sub.h that links other neurons in the same layer to this neuron; and 3) top-down (excitatory or inhibitory) weight w.sub.t.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the implementation of a RNN of Hoffman, Ando, and Srinivasa with the implementation of an RNN of Weng.
Doing so would allow making neural network computation at a reduced time complexity and space complexity. This means that the computational time would be faster and in addition, the memory usage would be reduced. (para [0075]).
Regarding Claim 15,
Claim 15 is the computer program product corresponding to the system of claim 1. Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.
Regarding Claim 23,
Claim 23 is the method corresponding to the System of claim 1. Claim 23 is substantially similar to claim 7 and is rejected on the same grounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145